76 F.3d 387
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Uberne J. NUNEZ-RAMOS, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70564.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 12, 1996.Decided Jan. 30, 1996.

Before:  ALDISERT,* SCHROEDER and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Petitioner Uberne J. Nunez-Ramos is a 26-year-old native and citizen of Nicaragua.   He seeks review of a final order of the Board of Immigration Appeals ("BIA") denying his application for political asylum and withholding of deportation pursuant to §§ 208(a) & 243(h) of the Immigration and Nationality Act, 8 U.S.C. §§ 1158(a) & 1253(h).   The BIA held that, assuming that Nunez-Ramos suffered persecution before he left Nicaragua in 1988 and that he had a well-founded fear of persecution for some time thereafter, he failed to establish an objectively reasonable well-founded fear of persecution after Nicaragua's political conditions changed with the 1990 elections.


3
In his petition for review, Nunez-Ramos asks this court to grant his petition on the basis of evidence showing that the Sandinistas still maintain a degree of control over the political machinery of the country.   This evidence, however, was not made part of the administrative record, even though the issues relating to Nicaragua's political situation after the Chamorro election were raised before the Board.   The Board's decision is supported by substantial evidence.   This court will in some cases remand for consideration of new evidence, i.e., where the parties have not had the opportunity to develop the record.  See Castillo-Villagra v. INS, 972 F.2d 1017 (9th Cir.1992) (vacating BIA's decision because the BIA had administratively noticed a change in government without permitting the parties to develop any record with respect to the issue).   This is not such a case.   Petitioner had a full opportunity to present to the BIA the matters that he now wishes us to consider by taking judicial notice.   There is no reason for this court to take judicial notice of these matters or to remand for further proceedings on issues that should and could have been more fully developed earlier.   The BIA's decision will not be disturbed.


4
DENIED.



*
 Honorable Ruggero J. Aldisert, Senior United States Circuit Judge for the Third Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3